Citation Nr: 0703874	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
blast injury to the left middle finger.

2.  Entitlement to a separate evaluation in excess of 10 
percent for soft tissue injury of the left middle and index 
fingers with superficial sensory nerve entrapment and chronic 
neuritis of left (non-dominant) hand, as residual of blast 
wound.

3.  Entitlement to service connection for residuals of blast 
wound to the left thumb.

4.  Entitlement to service connection for hypertension, 
secondary to post-traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied a compensable evaluation for residuals 
of blast wound to left middle finger; and denied service 
connection for residuals of blast wound to the thumb, left 
hand.  In October 2005, the RO, in effect, granted an 
increased rating for the blast injury to the left middle 
finger by assigning a separate 10 percent rating for soft 
tissue injury to the left middle and index fingers with 
superficial sensory nerve entrapment and chronic neuritis of 
the left (non-dominant) hand, as residual of blast wound.  
The 10 percent rating is effective June 16, 2005.  The 
veteran, however, has indicated that he is not satisfied with 
this rating; so this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

The RO indicated that the veteran withdrew his service 
connection claim for a thumb disability.  The veteran checked 
the box on a November 2005 VA-Form, indicating that he was 
only appealing the issue of increased rating for the hand and 
fingers.  This was submitted after an October 2005 
supplemental statement of the case, addressing the service 
connection thumb claim and the increased rating claim for the 
hand/fingers.  The Board notes that the veteran already had 
submitted a VA-Form 9 regarding the service connection claim 
for the left thumb in August 2004, on which he indicated that 
he wanted to appeal all issues, including the service 
connection thumb claim.  The veteran did not specifically 
state his intent to withdraw his service connection thumb 
claim on the November 2005 VA-Form 9.  The veteran also 
submitted a statement in December 2006, which noted his 
complaints about his thumb, as a residual injury from the 
blast wound in service.  The Board thus finds that the 
veteran's intent was to continue his appeal of the service 
connection for the thumb disability.  As he has followed all 
applicable procedural rules, this claim is properly before 
the Board.

Of note, the veteran submitted a written statement in January 
2005, withdrawing the issues of service connection for skin 
cancer and Crohn's disease.  Under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202 
(2006).  Withdrawal may be made by the veteran or by his or 
her authorized representative. 38 C.F.R. § 20.204 (2006).  
Accordingly, these matters are not on appeal before the 
Board.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Board videoconference hearing at the RO in 
December 2006.  A transcript of that hearing was produced and 
has been included in the claims folder for review.  The Board 
notes that some portions of the transcript were inaudible.  
Enough information, however, was gleaned from the available 
parts of the transcript for it to be of use in making a 
determination in this matter.  Additionally, the veteran 
provided a supplementary statement at the time of the 
hearing, addressing his in-service injury.  While the 
information submitted by the veteran had not been considered 
by the RO, a remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, as the veteran waived RO consideration of the 
evidence.

The veteran submitted an informal increased rating claim for 
PTSD in December 2006.  This matter is referred to the RO.

In a May 2006 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for hypertension, 
secondary to PTSD.  After the case was certified to the 
Board, the veteran submitted a timely notice of disagreement 
with this decision in December 2006.  As such, the RO must 
issue a pertinent statement of the case.  

The issues of entitlement to service connection for a thumb 
disability and service connection for hypertension, secondary 
to PTSD are addressed in the REMAND part of this decision, 
and the Board REMANDS these issues to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The medical evidence shows that the residuals of the 
musculoskeletal blast injury to the left middle finger are 
manifested by complaints of chronic pain, swelling, and 
stiffness to the left hand and fingers with difficult range 
of motion, periods of flare-up with repetitive movement, 
manifested by increased fatigability, diminished 
coordination, and moderate alteration in endurance and in 
sustaining a grip.

2.  The medical evidence shows that the residuals of the soft 
tissue blast injury to the left index and middle fingers and 
hand are manifested by complaints of numbness and shooting 
pains into the palm, with superficial sensory nerve 
entrapment and chronic neuritis.

3.  The medical evidence shows a tender, painful scar on the 
left middle finger.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
the musculoskeletal blast injury to the left middle finger 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 (2006).

2.  The criteria for a separate rating higher than 10 percent 
for residuals of the musculoskeletal blast injury to the 
residuals of the soft tissue blast injury to the left index 
and middle fingers and hand are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8715 (2006).

3.  The criteria for a separate compensable rating for a 
tender painful scar on the left middle finger have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of a VA letter dated 
in December 2002, prior to the April 2003 rating decision.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to submit or notify VA of any 
military personnel records he had, any VA medical treatment, 
any private treatment, and any statements from individuals in 
support of his claim.  While the RO did not specifically 
request that the veteran submit any evidence in his 
possession, the RO has requested information from the veteran 
from multiple sources, which, in effect, would include any 
evidence in his possession.   

The Board notes that the December 2002 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
notice given to the veteran in this case.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
December 2002 letter notified the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, pursuant to Dingess/Hartman.  
While this letter was not provided prior to the last RO 
adjudication of the claims, since the decision below is 
favorable to the veteran, any defect with respect to the 
timing of the notice requirement was non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence.  VA also has provided examinations, which 
are sufficient to determine the current severity of the 
veteran's left hand/fingers disability.  The veteran has not 
referred to any additional, unobtained, available, relevant 
evidence.  Thus, VA has satisfied all duties to notify and 
assist the veteran.

Analysis

The RO originally granted service connection for residuals of 
blast wound to the left middle finger in February 1995, 
assigning a noncompensable rating, effective December 16, 
1994.

In September 2002, the veteran filed an increased rating 
claim for his service-connected disability.  He essentially 
contends that his in-service blast injury affected more than 
his left middle finger.  In statements and testimony, he 
recalled that the blast tore apart his middle finger and 
burned his left hand.  He stated that now he has scars and 
tendon damage to the left middle finger and entire left hand, 
as well as the beginning of arthritis.  He further stated 
that his left hand fingers do not function well and that he 
has pain and some numbness in the hand and fingers.  In sum, 
the veteran contends that the level of disability associated 
with his service-connected residuals of blast wound to the 
left middle finger are more severe than warranted by a 
noncompensable rating.  

In October 2005, the RO, in effect, assigned an increased 
rating, by assigning a separate 10 percent rating for the 
soft tissue injury to the left middle and index fingers with 
superficial sensory nerve entrapment and chronic neuritis of 
the left (non-dominant) hand, as residual of blast wound.  
This rating is effective June 16, 2005.  The veteran has 
indicated that he is not satisfied with this rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's service-connected left hand and finger 
disabilities are separately rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5226, which addresses ankylosis of the 
long finger; and 38 C.F.R. § 4.124a, DC 8715, which addresses 
neuralgia of the median nerve.

The service medical records show that the blast injury 
occurred when a mine activator detonated in the veteran's 
left hand in December 1969, causing a deep, three-cornered 
tear to the palmar surface of the third digit.  By January 
1970, the wound reportedly had healed well.  Some compromise 
to the distal interphalangeal joint flexion remained.  An 
April 1971 medical record notes an old blast injury to the 
middle finger with hyperesthesia to the finger tip.  The 
tendon reportedly was fairly functional.  The veteran had 
complaints of a pins and needles sensation in the left middle 
phalanx.  Physical examination revealed a healed incision.  
Flexor tendons were intact with full range of motion.  

As shown, the veteran's injury to his left hand and fingers 
in service potentially involved many areas of the hand and 
fingers, including the joints, nerves, skin (scars), and 
muscle.  The Board thus will determine whether the veteran 
can receive a higher rating for joints and nerve impairment 
and/or additional separate ratings or ratings higher than 10 
percent for any residual impairment of the skin or muscles.

(a) Joints

The veteran's musculoskeletal impairment in the left middle 
finger is rated as 0 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5226.  DC 5226 assigns a 10 percent rating for 
unfavorable or favorable ankylosis of the long finger.  The 
Note provides that it also should be considered whether the 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

A February 2003 VA medical record shows complaints of chronic 
pain and stiffness to the left hand and fingers with 
difficult range of motion.  Physical examination revealed 
full mobility throughout the hand.  X-ray examination of the 
left hand showed no evidence of acute fracture, focal 
destruction of bone, or dislocation.  The joint spaces of the 
hand were maintained.  

A March 2003 VA examination report shows no swelling, 
deformity, or discoloration in the hand and normal attitudes 
of the hand.  The veteran had wrist flexion of 70 degrees and 
extension of 70 degrees.  He had the ability to touch the 
fingers to the distal palmar crease and the fingertips, as he 
had 90 degrees of flexion at the metacarpal phalangeal joints 
two through five; in the proximal interphalangeal joint, he 
had 115 degrees, and 70 degrees at the distal interphalangeal 
joints.  He also had tenderness to the base of the basilar 
joint and the base of the first mildly.  The assessment was 
blast wound to the left middle finger with no residual loss 
of range of motion, strength, coordination, and fatigability.  
Instead, the veteran reportedly had residual shock and cold 
weather stiffness, which would cause him to lose between 0 
and 5 percent of his range of motion, strength, coordination, 
and fatigability.  A bone scan of the hand and wrist showed 
no evidence for reflux sympathetic dystrophy or 
osteomyelitis.

A May 2003 VA medical record shows the third distal 
interphalangeal and carpal metacarpal joints were tender.

In June 2005, a VA examination report shows the veteran 
complained of chronic pain in the hand and wrist, getting 
worse over the years.  He also had occasional swelling to the 
point he could not get his rings on.  His range of motion 
became diminished intermittently in the fingers and wrist and 
repetitive movement definitely aggravated his hand pain.  He 
noted diminished coordination, as well.  Flare-ups of pain 
occurred with repetitive movement, where he tended to have 
increased stiffness in his hand and fingers and loss of range 
of motion.  He treated it with rest and it usually improved 
by the next day.  Physical examination showed that there was 
no swelling or erythematous change.  Range of motion testing 
showed the veteran's ability to approximate the tips of his 
fingers to the median crease and the thumb to the base of the 
fifth finger.  He also on range of motion testing showed 
actively and passively 90 degrees of flexion in the 
metacarpophalangeal joints and middle phalangeal joints and 
45 in the distal phalangeal joints.  Repetitive motion 
involving the fingers definitely increased his discomfort.  
Range of motion in the wrist showed 70 degrees of 
dorsiflexion and 70 degrees of palmar flexion, 20 of radial, 
and 30 of ulnar deviation without additional pain on 
repetitive movement.  That was active and passive range of 
motion.  The diagnosis included blast injury with concussion, 
left hand, soft tissue injury involving the distal index 
finger.  During flare-ups of pain involving the left hand, 
the examiner expected moderate alteration in the veteran's 
endurance and in sustaining a grip and moderate 
incoordination, which would represent a major functional 
impact.

Upon review, these findings do not support a compensable 
rating under DC 5226.  Specifically, none of the medical 
records show ankylosis of the left long finger.  
"Ankylosis" is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Dorland's Illustrated Dictionary, 28th edition, p. 86.  The 
medical evidence shows the veteran had some diminished range 
of motion in his long finger, especially after repetitive 
movement, but there was no indication that his finger was 
immobile or consolidated.  When the requirements are not 
shown for a 10 percent rating, a zero percent rating is 
assigned. 38 C.F.R. § 4.31.  Ankylosis also is not shown in 
any other fingers on the left hand; so none of the remaining 
diagnostic codes pertaining to ankylosis of the fingers 
apply.  

DC 5229 addresses limitation of motion of the index or long 
finger.  A noncompensable (0 percent rating) is assigned for 
limitation of motion of the index or long finger with a gap 
of less than one inch (2.5 cm) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees.  A 10 percent rating is assigned for 
limitation of motion of the index or long finger with a gap 
of one inch (2.5 cm) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.

A compensable rating is not warranted under DC 5229 either, 
however, as none of the medical records show extension 
limited to 30 degrees or a gap between the finger tip and 
proximal transverse crease of the palm.  A February 2003 VA 
medical record shows full mobility throughout the hand.  A 
March 2003 VA examination report shows the veteran had the 
ability to touch the fingers to the distal palmar crease and 
the fingertips.  The reports showed that residual shock and 
cold weather stiffness, as well as repetitive movement would 
cause him to lose some of his range of motion.  His range of 
motion also became even more diminished intermittently in the 
fingers, as reported in June 2005, with repetitive motion 
involving the fingers.  Range of motion testing in June 2005, 
however, still showed the veteran's ability to approximate 
the tips of his fingers to the median crease and the thumb to 
the base of the fifth finger.  

The injury to the finger in service also is not shown to have 
caused any musculoskeletal impairment in the wrist.  Normal 
dorsiflexion (extension) of the wrist is 0 to 70 degrees; 
normal wrist palmar flexion is 0 to 80 degrees.  Normal wrist 
ulnar deviation is 0 to 45 degrees; normal wrist radial 
deviation is 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate 
I.  A March 2003 VA examination report shows the veteran had 
wrist flexion of 70 degrees and extension of 70 degrees.  A 
bone scan of the hand and wrist showed no evidence for reflux 
sympathetic dystrophy or osteomyelitis.  In June 2005, a VA 
examination report shows the veteran complained of chronic 
pain in the hand and wrist, getting worse over the years.  
Range of motion in the wrist showed 70 degrees of 
dorsiflexion and 70 degrees of palmar flexion, 20 of radial, 
and 30 of ulnar deviation without additional pain on 
repetitive movement. 

Additionally, the medical evidence does not show any 
degenerative arthritis in the left middle finger.  A February 
2003 x-ray examination of the left hand showed no evidence of 
acute fracture, focal destruction of bone, or dislocation.  
The joint spaces of the hand were maintained.  A separate 10 
percent rating under DC 5003, therefore, is inapplicable.    

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The medical evidence shows that flare-
ups caused increased stiffness, fatigability, additional loss 
of motion, and decreased strength and coordination.  The June 
2005 examiner noted that these flare-ups would have a major 
functional impact.  While these findings are significant, the 
veteran's grip strength was consistently found to be 5/5 and 
he also could touch his middle finger to his palm.  While the 
Board is sympathetic to the veteran's complaints, any 
functional loss related to the left middle finger already is 
contemplated by the 0 percent rating assigned under DC 5226.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

(b) Nerves

The soft tissue injury of the left middle and index fingers 
with superficial sensory nerve entrapment and chronic 
neurosis of the left non-dominant hand is rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, DC 8715, which addresses 
neuralgia of the median nerve.  This rating is effective June 
16, 2005.

The provisions under DC 8515 also apply to neuritis of the 
median nerve (DC 8615) and neuralgia of the median nerve (DC 
8715).  Under DC 8515, mild incomplete paralysis of the 
median nerve on the minor side receives a 10 percent rating; 
a 20 percent rating is assigned for moderate incomplete 
paralysis of the minor median nerve; and a 40 percent rating 
is assigned for severe incomplete paralysis of the median 
nerve.  A 60 percent rating is assigned for complete 
paralysis of the median nerve with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  38 C.F.R. § 
4.124a, DC 8515.  

The words "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities.  

A June 2005 VA examination report shows the veteran 
complained of chronic pain in the hand and wrist, getting 
worse over the years.  He reportedly had nocturnal numbness 
in his hand and had tried a splint at night, which did not 
help.  His grip was weaker and he had occasional swelling to 
the point he could not get his rings on.  Physical 
examination showed Tinel's sign, which caused shooting pains 
into the palm to the wrist level.  There was no Tinel's sign 
at the wrist itself.  There was no swelling or erythematous 
change; his grip was 5/5.  Sensation was diminished in the 
index finger distally and laterally and medially in the index 
finger.  The diagnosis was blast injury with concussion, left 
hand, soft tissue injury involving the distal index finger 
with superficial sensory nerve entrapment and chronic 
neuritis.

The Board finds that these medical findings do not rise to 
the level of moderate incomplete paralysis of the minor 
median nerves.  Specifically, physical examination showed the 
veteran's grip strength was 5/5.  The June 2005 VA examiner 
also found that the sensory nerve entrapment, which was 
causing the neuritis pain, was superficial.  The objective 
evidence therefore does not support a rating higher than 10 
percent for the sensory impairment involved in the hand and 
index and long fingers.    

Another potentially-applicable diagnostic code, DC 8512, 
addresses sensory impairment in the lower radicular group 
(intrinsic muscles of the hand, and some or all of the 
flexors of the wrist and fingers).  Mild incomplete paralysis 
of the lower radicular group receives a 20 percent rating in 
the minor hand.  A 30 percent rating is assigned for moderate 
incomplete paralysis of the minor lower radicular group of 
nerves.  A 40 percent rating is assigned for severe 
incomplete paralysis of the lower radicular group on the 
minor side; and a 60 percent rating is assigned for paralysis 
of the lower radicular group with all the intrinsic muscles 
of hand, and some or all of flexors of wrist and fingers, 
paralyzed (substantial loss of use of hand).  38 C.F.R. § 
4.124a, DC 8512.  The provisions also apply to neuritis of 
the lower radicular group (DC 8612) and neuralgia of the 
lower radicular group (DC 8712).

As noted, however, the evidence does not suggest any 
incomplete paralysis of the hand.  The veteran's sensory 
impairment in the hand was considered superficial by the VA 
examiner.  There also is no indication of partial or 
incomplete paralysis in the left hand or fingers.  Thus, DC 
8512 does not apply.



(c) Skin (scars)

A June 2005 VA examination report shows a 5-cm scar 
traversing the distal phalangeal joint anteriorly of the 
index finger.  The scar was found to be somewhat thickened, 
and there was tenderness and Tinel's sign, which caused 
shooting pains into the palm to the wrist level.  

A superficial scar that is painful on examination receives a 
10 percent rating under 38 C.F.R. § 4.118, DC 7804.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.

Based on the June 2005 record, a separate 10 percent rating 
is warranted for the tender painful scar on the veteran's 
index finger.  

The assignation of a separate rating under DC 7804 is not 
considered pyramiding under 38 C.F.R. § 4.14, as the 
symptomatology related to a superficial painful scar is not 
duplicative or overlapping of the veteran's musculoskeletal 
and neurological impairment related to the service-connected 
hand and finger disability.  See Esteban v. Brown, 6 Vet. 
App. 259, 261- 62 (1994).    

The only other applicable diagnostic skin code that provides 
a rating higher than 10 percent is DC 7801, which addresses 
scars, other than head, face or neck, that are deep or that 
cause limited motion.  The evidence, however, does not show 
that the scar on the finger is deep or causes any limitation 
of motion.  Thus, a rating higher than 10 percent is not 
applicable.  

(d) Muscles

The Board first notes that the veteran cannot receive a 
separate rating for his neurological impairment and any 
muscle impairment associated with the left hand and fingers.  
VA regulations provide that a muscle injury rating will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55.  The medical evidence shows 
that the neurological and muscle impairment basically affects 
the same function of the hand, repetitive use.  Thus, the 
Board will determine whether the veteran can receive a rating 
higher than 10 percent under the muscle codes.

The muscles that affect the hand (Muscle Groups VII and VIII) 
rate impairment based on whether it is slight, moderate, 
moderately severe, or severe.  See 38 C.F.R. § 4.73, DC's 
5307 and 5308.  

Muscle Group VII function affects flexion of wrist and 
fingers.  Muscles arising from internal condyle of humerus: 
Flexors of the carpus and long flexors of fingers and thumb; 
pronator.  A slight impairment in Muscle Group VII function 
on the non-dominant side warrants a noncompensable rating.  A 
moderate impairment warrants a 10 percent rating; a 
moderately severe impairment warrants a 20 percent rating; 
and a severe impairment warrants a 30 percent rating.  
38 C.F.R. § 4.73, DC 5307.  

Muscle Group VIII function affects extension of the wrist, 
fingers, and thumb; abduction of thumb.  Muscles arising 
mainly from external condyle of humerus: Extensors of carpus, 
fingers, and thumb; supinator.  A slight impairment in Muscle 
Group Function VIII receives a noncompensable rating.  A 
moderate impairment receives a 10 percent rating; a 
moderately severe impairment receives a 20 percent rating; 
and a severe impairment receives a 30 percent rating.  The 
provisions of 38 C.F.R. § 4.73, DC 5308 note that the hand is 
so compact a structure that isolated muscle injuries are 
rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc, and that muscle injuries in the hand 
should be rated on limitation of motion, minimum 10 percent.

Under 38 C.F.R. § 4.56(d)(1), slight disability of the 
muscles is defined as the following: (i) Type of injury: 
Simple wound of muscle without debridement or infection. (ii) 
History and complaint: Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section (For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement. 38 C.F.R. 
§ 4.56(c)).  (iii) Objective findings: Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

A moderate disability of muscles is defined as follows: (i) 
Type of injury: Through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  (ii) 
History and complaint. Service department record or other 
evidence of in-service treatment for the wound.  Record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings: Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is defined as 
follows:  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii)  
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles is defined as follows: (i) 
Type of injury: Through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint:  Service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings: Ragged, depressed, 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (d)(4).

As noted, the service medical records show that the December 
1969 blast injury caused a deep, three-cornered tear to the 
palmar surface of the third digit on the left hand.  The 
wound reportedly had healed well by the next month, although 
some compromise to the distal interphalangeal joint flexion 
remained.  An April 1971 medical record notes hyperesthesia 
to the middle finger tip with complaints of a pins and 
needles sensation in the left middle phalanx.  Physical 
examination revealed a healed incision.  Flexor tendons were 
intact with full range of motion; and the tendon reportedly 
was fairly functional.  

Currently, a February 2003 VA medical record shows full 
mobility throughout the hand and full strength on flexion, 
extension, and intrinsic muscle function.  There was no 
evidence of fasciculations or muscle atrophy.  Grip strength 
was normal.  The assessment was nerve pain and finger pain.  
A March 2003 VA examination report shows the veteran had grip 
strength of 5/5.  A bone scan of the hand and wrist showed no 
evidence for reflux sympathetic dystrophy or osteomyelitis.  
In June 2005, a VA examination report shows the veteran's 
grip was weaker; but physical examination showed his grip was 
5/5.  During flare-ups of pain involving the left hand, the 
examiner expected moderate alteration in the veteran's 
endurance and in sustaining a grip and moderate 
incoordination, which would represent a major functional 
impact.

Considering the in-service treatment and the current 
impairment, which includes some of the cardinal signs of 
muscle injuries, namely, loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement, along with the 
relevant rating criteria, it seemingly appears as if the 
veteran could receive a 10 percent rating under the muscle 
codes for moderate impairment.  See 38 C.F.R. §§ 4.56(d)(2), 
4.73, DC's 5307 and 5308. 

A rating higher than 10 percent is not warranted, however, as 
the medical evidence does not show a moderately severe 
disability of the muscles.  Specifically, the in-service 
injury did not involve a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile.  Also, the injury had healed well by 
the next month.  Additionally, there are no present 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  38 C.F.R. § 4.56(d)(3).    

(e) Summary

In sum, the level of impairment associated with the left 
hand/finger disability more closely approximates the criteria 
for a noncompensable rating under 38 C.F.R. § 4.71a, DC 5226, 
for ankylosis of the left long finger; a separate 10 percent 
rating under 38 C.F.R. § 4.124a, DC 8715 for impairment in 
the median nerve; and a separate 10 percent rating for 
tender, painful scar on the left long finger under 38 C.F.R. 
§ 4.118, DC 7804.  See 38 C.F.R. § 4.7.  A separate rating or 
rating higher than 10 percent for any muscle impairment in 
the hand and fingers does not apply.  See 38 C.F.R. §§ 4.55, 
4.56, 4.73, DC's 5307 and 5308.   

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  If the question of an 
extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected hand/finger is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  In this regard, the veteran 
reported that he has pain at work because he has to perform 
repetitive movement but that there was no lost time.  He also 
mentioned that his hand impairment affects his ability to 
slide his key card at work.  This does not rise to the level 
of marked interference with employment.  The Board therefore 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to a compensable evaluation for residuals of 
blast injury to the left middle finger is denied.

Entitlement to a separate evaluation in excess of 10 percent 
for soft tissue injury of the left middle and index fingers 
with superficial sensory nerve entrapment and chronic 
neuritis of left (non-dominant) hand, as residual of blast 
wound is denied.

Entitlement to a separate 10 percent rating for tender, 
painful scar on the left middle finger is granted, subject to 
the rules and payment of monetary benefits.


REMAND

The veteran contends that he has a thumb disability as a 
result of his blast injury sustained in service, when a mine 
activator detonated in his left hand, tearing the skin on his 
3rd middle finger.  A March 2003 VA bone scan shows probable 
degenerative changes in the 1st carpometacarpal joint of the 
left hand, which according to 38 C.F.R. § 4.71a, Plate III 
represents the lower part of the thumb.  It is not clear from 
the record, however, whether this disability is related to 
the in-service blast injury, or was aggravated by the 
service-connected left hand/fingers disability.  Thus, a 
medical opinion is necessary for resolution of this matter.  
The veteran also should be apprised of the information and 
evidence necessary to substantiate a service connection 
claim, to include on a secondary basis, pursuant to 
38 U.S.C.A. §§ 5103, and 5103A, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as well as the new 
provisions of 38 C.F.R. § 3.310.

Regarding the service connection claim for hypertension, 
secondary to PTSD, after the RO denied this claim in May 
2006, the veteran submitted a statement in December 2006 that 
he was disputing this denial.  The Board considers this 
statement a valid notice of disagreement with the May 2006 
rating decision.  

Once an appellant has filed a timely notice of disagreement 
with respect to an RO decision, the RO must provide the 
appellant with a statement of the case on the appealed 
issues.  Therefore, the Board must remand the case for 
appropriate action so that the veteran may have the 
opportunity to complete an appeal as to this issue, if he so 
desires. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 
(2006); Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding the information and 
evidence necessary to substantiate a 
service connection claim for a thumb 
disability, to include as secondary to his 
service-connected left hand/fingers 
disability.  The letter should include the 
new provisions of 38 C.F.R. § 3.310 and an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Schedule the veteran for the 
appropriate VA examination, addressing the 
following: 

(a) Whether it is very likely, at least as 
likely as not, or unlikely that his 
current thumb disability is related to the 
blast injury in service 

(b) If not, whether it is very likely, at 
least as likely as not, or highly unlikely 
that his service-connected hand and finger 
disability aggravated his thumb 
disability.  

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  The examiner must provide 
in detail the reasons and bases for any 
medical opinions given.  If it is not 
feasible to answer a particular question 
or follow a particular instruction, the 
examiner should so indicate and provide an 
explanation.

3.  Issue a statement of the case, 
pursuant to 38 C.F.R. § 19.26 with regard 
to the May 2006 rating decision that 
denied service connection for 
hypertension, secondary to PTSD.  Advise 
the veteran of the time limit in which he 
may file a substantive appeal. 38 C.F.R. § 
20.302(b) (2006).  Inform the veteran that 
he must file a substantive appeal within 
the appropriate period of time in order to 
perfect his appeal.  

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claims.  If the 
claims remain denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time for response should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.   The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


